896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re A.H. ROBINS COMPANY, INCORPORATED, Debtor.Laura HARRELL, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.
No. 89-1484.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided Feb. 7, 1990.

Laura Harrell, appellant pro se.
Linda Jenkins Thomason, Mays & Valentine;  Michael Lewis Cook, Skadden, Arps, Slate, Meagher & Flom, for appellee.
Before DONALD RUSSELL, WIDENER and CHAPMAN, Circuit Judges.
PER CURIAM:


1
In July 1987, the district court disallowed appellant Laura Harrell's Dalkon Shield claim because of her failure to return a questionnaire.  Harrell did not note an appeal of that disallowance until June 27, 1989.  As Harrell's appeal was filed nearly two years after the district court disallowed her claim, we dismiss the appeal as untimely.  Fed.R.App.P. 4(a)(1).  Along with her notice of appeal, however, Harrell submitted a letter1 in which she states that she returned the questionnaire required by the court.  We liberally construe this letter as a Fed.R.Civ.P. 60(b) motion for relief from judgment and return the case to the district court for a ruling on the motion.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.



1
 The letter is dated June 15, 1989, and was filed on June 27, 1989